                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       NICHOLAS BRANDT, et al.,                        Case No.18-cv-07575-VKD
                                                        Plaintiffs,
                                   9
                                                                                           ORDER GRANTING MOTION TO
                                                 v.                                        DISMISS WITH LEAVE TO AMEND
                                  10

                                  11       VERIZON COMMUNICATIONS, INC., et                Re: Dkt. No. 16
                                           al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14
                                               Plaintiffs Nicholas Brandt and Gregory James filed this action against Verizon
                                  15
                                       Communications, Inc. (“Verizon”), MCI Communications Services, Inc. (“MCI”), and Does 1-101
                                  16
                                       for: (1) breach of contract, (2) intentional concealment and misrepresentation, (3) promissory
                                  17
                                       fraud, (4) negligent misrepresentation, (5) promissory estoppel, (6) violation of California Labor
                                  18
                                       Code § 970 (misrepresentation), and (7) declaratory judgment that the general releases that
                                  19
                                       plaintiffs signed are unenforceable under California Civil Code § 1668. Dkt. No. 1. Pursuant to
                                  20
                                       Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendants move to dismiss all of plaintiffs’
                                  21
                                       claims as preempted by the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
                                  22
                                       1001, et seq. (“ERISA”) and barred by release agreements plaintiffs signed. Dkt. No. 16. The
                                  23
                                       Court heard oral argument on defendants’ motion on April 23, 2019. Dkt. No. 24.
                                  24

                                  25
                                       1
                                  26    All named parties have consented to magistrate judge jurisdiction. Dkt. Nos. 6, 15. Naming Doe
                                       defendants in a federal action is disfavored. Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.
                                  27   1980). If this action proceeds past the pleading stage and information supporting the addition of
                                       new defendants arises during discovery, plaintiffs may move for leave to amend to name
                                  28   additional defendants.
                                   1             This Court has jurisdiction over this diversity action pursuant to 28 U.S.C. § 1332. Dkt.

                                   2   No. 1 ¶¶ 8-12, 14. Having considered the parties’ briefs and the arguments made at the hearing,

                                   3   the Court grants the motion to dismiss with leave to amend.

                                   4   I.        BACKGROUND
                                   5             Plaintiffs are residents of California and Arizona and former employees of defendants. 2

                                   6   Dkt. No. 1 ¶¶ 8-9. Defendants are Delaware corporations that do business and maintain offices in

                                   7   California. Id. ¶¶ 10-11. MCI is a subsidiary of Verizon3 and plaintiffs’ direct employer. Id. ¶

                                   8   11.

                                   9             In January 2014, Verizon announced the acquisition of Intel Media, Inc. (“Intel Media”).

                                  10   At that time, Mr. Brandt and Mr. James had worked for Intel Media for approximately 18.5 years

                                  11   and 21 years, respectively. Id. ¶¶ 2, 19, 29. Following the announcement of the acquisition,

                                  12   plaintiffs attended a meeting hosted by Verizon human resources representatives on January 24,
Northern District of California
 United States District Court




                                  13   2014. Id. ¶¶ 21-27. At the January 24 meeting, the Verizon representatives explained Verizon’s

                                  14   severance benefit. Id. ¶ 26. Specifically, the Verizon representatives stated that the severance

                                  15   benefit would equal two weeks of compensation at the employee’s ending pay-rate for each year

                                  16   of service. Id. The representatives stated that Intel Media employees who chose to work for

                                  17   Verizon would receive full credit under Verizon’s severance program for the years they had

                                  18   worked for Intel Media in addition to years worked for Verizon. Id. During the presentation, the

                                  19   Verizon representatives did not mention any cap on the number of service years that would be

                                  20   used to calculate the severance benefit. Id. ¶ 27.

                                  21             This severance benefit was a material factor in plaintiffs’ decisions to transition to

                                  22   employment with Verizon following the acquisition. Id. ¶ 32. In particular, Mr. Brandt says that

                                  23   he expressly relied on information about calculation of the severance benefit and even expressly

                                  24   confirmed that information with Verizon. Id. ¶ 24. He emailed Verizon representatives—

                                  25
                                       2
                                  26     Paragraph 9 of the complaint alleges that Mr. James resides in Arizona, yet paragraphs 14 and 17
                                       allege that both plaintiffs are California citizens. At the hearing, plaintiffs’ counsel clarified that
                                  27   paragraphs 14 and 17 are erroneous and that Mr. James in fact resides in Arizona.

                                  28
                                       3
                                           The Court refers to both defendants collectively hereafter as “Verizon.”

                                                                                            2
                                   1   including those that hosted the January 24 presentation—to confirm that his 18.54 years of service

                                   2   at Intel Media would transfer to Verizon, and that the severance benefit was calculated at two

                                   3   weeks per year of service. Id. ¶¶ 36-38; see also id., Ex. A at 2. In response, Verizon

                                   4   representatives stated that “[s]ervice credited by Intel as of the Closing date will generally be

                                   5   recognized by Verizon for purposes of eligibility to participate in, vesting and benefit accrual

                                   6   under the following Verizon benefit plans and programs [including] Severance.” Id., Ex. A at 2.

                                   7   Verizon’s representatives also stated, “The Verizon severance plan offers a severance payment of

                                   8   two weeks of total target compensation (base pay + STI) for every year of service, a prorated STI

                                   9   payment, COBRA subsidy for the terms of the severance and outplacement services.” Id., Ex. A

                                  10   at 1. The emails from Verizon representatives did not mention a cap on service years. Id. ¶¶ 4,

                                  11   39.

                                  12           Ultimately, plaintiffs accepted positions with Verizon. Mr. Brandt was required to relocate
Northern District of California
 United States District Court




                                  13   from Oregon to California, leaving behind his network of family and friends and other

                                  14   professional opportunities in Oregon. Id. ¶ 33. Mr. James remained in Arizona. Id. ¶ 9.

                                  15           In March 2017, Verizon terminated plaintiffs’ employment. Id. ¶ 6. At this time, Verizon

                                  16   advised plaintiffs that their severance benefits were capped at 17.5 years of service under the

                                  17   Verizon Severance Program (the “severance plan”). Id. Verizon declined to increase the amount

                                  18   of severance offered. Id. As a condition of receiving their severance payments, Verizon required

                                  19   plaintiffs to sign a general release and waiver of claims (the “severance release”), including a

                                  20   waiver under California Civil Code § 1542. Id. ¶ 79. Each plaintiff signed a severance release.

                                  21   Id. ¶ 6; see also id. ¶ 82.

                                  22           The complaint is not entirely clear regarding what followed, but at some point, plaintiffs

                                  23   engaged legal counsel who attempted to negotiate with Verizon on their behalf regarding

                                  24   severance payments. Id. ¶ 80. Plaintiffs submitted claims to Verizon and filed appeals as required

                                  25   by Verizon’s internal dispute resolution process, but Verizon declined to pay any severance

                                  26
                                  27
                                       4
                                        Although the emails attached to the complaint state that Mr. Brandt had “over 19 years” of
                                       service with Intel Media as of February 2014, the complaint pleads the Mr. Brandt had 18.5 years
                                  28   of services as of January 2014. Compare Dkt. No. 1 ¶¶ 29, 73 with Dkt. No. 1, Ex. A at 2. The
                                       Court accepts the allegations of the complaint as true.
                                                                                         3
                                   1   benefit beyond the 17.5-year cap. Id. ¶ 6. Mr. James alleges that he is owed a further $63,924.47

                                   2   in severance pay, and Mr. Brandt alleges that he is owed a further $24,621.69 in severance pay.

                                   3   Id. ¶¶ 86-87.

                                   4          Plaintiffs filed this action on December 17, 2018 and asserted the following claims: (1)

                                   5   breach of contract, (2) intentional concealment and misrepresentation, (3) promissory fraud, (4)

                                   6   negligent misrepresentation, (5) promissory estoppel, (6) violation of California Labor Code § 970

                                   7   (misrepresentation), and (7) declaratory judgment that the general releases that plaintiffs signed

                                   8   are unenforceable under California Civil Code § 1668. Id. ¶¶ 41-84. The Verizon Severance

                                   9   Program is not a party.

                                  10   II.    LEGAL STANDARD
                                  11          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  12   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation
Northern District of California
 United States District Court




                                  13   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  14   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, a court accepts as

                                  15   true all well-pled factual allegations and construes them in the light most favorable to the plaintiff.

                                  16   Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a complaint need

                                  17   not contain detailed factual allegations, it “must contain sufficient factual matter, accepted as true,

                                  18   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  19   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

                                  20   when it “allows the court to draw the reasonable inference that the defendant is liable for the

                                  21   misconduct alleged.” Id.

                                  22          A court generally may not consider any material beyond the pleadings when ruling on a

                                  23   Rule 12(b)(6) motion. If matters outside the pleadings are considered, “the motion must be treated

                                  24   as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). However, a court may

                                  25   consider matters that are “capable of accurate and ready determination by resort to sources whose

                                  26   accuracy cannot reasonably be questioned.” Roca v. Wells Fargo Bank, N.A., No. 15-cv-02147-

                                  27   KAW, 2016 WL 368153, at *3 (N.D. Cal. Feb. 1, 2016) (quoting Fed. R. Evid. 201(b)).

                                  28   Documents appended to the complaint, incorporated by reference in the complaint, or which
                                                                                          4
                                   1   properly are the subject of judicial notice may be considered along with the complaint when

                                   2   deciding a Rule 12(b)(6) motion. Khoja v. Orexigen Therapeutics, 899 F.3d 988, 998 (9th Cir.

                                   3   2018); see also Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19

                                   4   (9th Cir. 1990).

                                   5   III.   DISCUSSION
                                   6          A.      Judicial Notice / Documents Incorporated in the Complaint
                                   7          Defendants submit the declaration of Mark Schoenecker and 14 exhibits for consideration

                                   8   in support of their motion to dismiss. The exhibits consist of: the Verizon Severance Program as

                                   9   of March 1, 2016; a document entitled “Your Severance Plan” summarizing the severance plan; a

                                  10   “Frequently Asked Questions” (“FAQ”) brochure; a letter from plaintiffs’ counsel to Verizon; the

                                  11   signed severance releases; and documents relating to plaintiffs’ claims and appeals filed pursuant

                                  12   to the severance plan. Defendants do not ask the Court to take judicial notice of these documents,
Northern District of California
 United States District Court




                                  13   but rather argue that the Court may properly consider these documents because the complaint

                                  14   “explicitly or implicitly makes reference to these documents.” Dkt. No. 16 at 3 n. 2.

                                  15          A document may be deemed part of the complaint “if the plaintiff refers extensively to the

                                  16   document or the document forms the basis of the plaintiff's claim.” Khoja, 899 F.3d at 1002 (citing

                                  17   United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)). However, “the mere mention of the

                                  18   existence of a document is insufficient to incorporate the contents of a document” under United

                                  19   States v. Ritchie. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (citing

                                  20   Ritchie, 342 F.3d at 908–09).

                                  21          With respect to plaintiffs’ seventh claim for declaratory judgment that the severance

                                  22   releases are unenforceable under California law, the releases themselves necessarily form the basis

                                  23   of that claim, and therefore the Court may properly consider them. Khoja, 889 F.3d at 1002. With

                                  24   respect to plaintiffs’ remaining claims based on breach of contract and fraud or misrepresentation,

                                  25   plaintiffs take the view that those claims arise out of alleged oral and written promises Verizon

                                  26   made to plaintiffs, and these promises may or may not be part of the severance plan itself. To

                                  27   determine whether any of these claims are preempted under ERISA § 502(a)(1)(B), the Court may

                                  28   examine the complaint, the state law upon which plaintiffs’ claims are based, and the various plan
                                                                                        5
                                   1   documents. See Aetna Health Inc. v. Davila, 542 U.S. 200, 211 (2004). Accordingly, the Court

                                   2   will consider both the severance plan and the severance releases in resolving defendants’ motion.

                                   3          The remaining documents are not so clearly incorporated in the complaint. The Court

                                   4   cannot say that any of those documents form the basis of any of plaintiffs’ claims as currently

                                   5   pled. The complaint makes no mention of the FAQ brochure. Although paragraph 40 of the

                                   6   complaint alleges that Mr. Brandt was not provided the “Your Severance Program” document

                                   7   until after the layoff process began, paragraph 6 alleges that plaintiffs made claims and appeals as

                                   8   required by Verizon’s internal dispute-resolution process, and paragraph 80 alleges that plaintiffs’

                                   9   counsel was in communication with Verizon concerning the severance cap, these allegations

                                  10   appear to be a “mere mention[s],” and the documents to which they refer are not properly

                                  11   incorporated into the complaint. Coto Settlement, 593 F.3d at 1038. The Court is reluctant to take

                                  12   judicial notice separately of those documents and will not do so on this motion. Khoja, 899 F.3d
Northern District of California
 United States District Court




                                  13   at 1002 (“[I]f the document merely creates a defense to the well-pled allegations in the complaint,

                                  14   then that document did not necessarily form the basis of the complaint. Otherwise, defendants

                                  15   could use the doctrine to insert their own version of events into the complaint to defeat otherwise

                                  16   cognizable claims.”).

                                  17          B.      ERISA Preemption
                                  18          Verizon contends that all of plaintiffs’ claims are expressly preempted under 29 U.S.C.

                                  19   § 1144(a) (ERISA § 514(a)) or preempted under 29 U.S.C. § 1132(a) (ERISA § 502(a)) as

                                  20   conflicting with ERISA’s nationwide civil enforcement scheme. The parties do not appear to

                                  21   dispute that Verizon’s severance plan qualifies as an employee benefit plan under ERISA.

                                  22                  1.       Section 1144(a) express preemption
                                  23          ERISA expressly preempts “any and all State laws insofar as they may now or hereafter

                                  24   relate to any employee benefit plan,” and extends to state law and common law causes of action.

                                  25   29 U.S.C. § 1144(a); see, e.g., Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47–48 (1987). While

                                  26   the Supreme Court has held that “the words ‘relate to’ should be construed expansively,” Fort

                                  27   Halifax Packing Co, Inc. v. Coyne, 482 U.S. 1, 8 (1987), it more recently has recognized that

                                  28   ERISA’s broad preemption is not without limits, rejecting “‘uncritical literalism’ in applying” the
                                                                                         6
                                   1   “relate to” standard. Gobeille v. Liberty Mut. Ins. Co., 136 S. Ct. 936, 943 (2016) (quoting N.Y.

                                   2   State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co. (“Travelers”), 514 U.S.

                                   3   645, 656 (1995)). To provide some “workable standards” for determining the scope of § 1144(a),

                                   4   the Supreme Court has identified two categories of state laws that “relate to” an ERISA plan: (1)

                                   5   laws that have a “reference to” an ERISA plan, and (2) laws that have “an impermissible

                                   6   ‘connection with’” an ERISA plan. Id.

                                   7            The Ninth Circuit has explained that a state law has an impermissible “reference to”

                                   8   ERISA plans if it “acts immediately and exclusively upon ERISA plans” or if “the existence of

                                   9   ERISA plans is essential to the law’s operation.” Paulsen v. CNF, Inc., 559 F.3d 1061, 1082 (9th

                                  10   Cir. 2009) (internal quotations omitted) (quoting Cal. Div. of Labor Standards Enf’t v. Dillingham

                                  11   Constr., N.A., Inc., 519 U.S. 316, 325 (1997)). A state law has “an impermissible connection

                                  12   with” ERISA plans if the law “governs a central matter of plan administration” or “interferes with
Northern District of California
 United States District Court




                                  13   nationally uniform plan administration.” The Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d

                                  14   643, 666 (9th Cir. 2019) (quoting Gobeille, 136 S. Ct. at 943) (internal quotations omitted).

                                  15                           a.      Claims 2, 3, 4, and 6
                                  16            Plaintiffs’ claims 2, 3, 4, and 6 for intentional concealment and misrepresentation,

                                  17   promissory fraud, negligent misrepresentation, and violation of California Labor Code § 970 all

                                  18   allege some version of fraudulent or negligent misrepresentation by Verizon.5 These claims are

                                  19   premised on alleged misrepresentations that occurred prior to plaintiffs’ employment with

                                  20   Verizon, and plaintiffs contend that the misrepresentations induced them to accept that

                                  21   employment with Verizon. Dkt. No. 1 ¶ 32. While the alleged misrepresentations concerned the

                                  22   severance benefit Verizon offered, plaintiffs’ claims are based on common law intentional and

                                  23   negligent misrepresentation principles and California Labor Code § 970, which prohibits making

                                  24   “knowingly false representations” about “[t]he kind, character, or existence of such work” to

                                  25   persuade a person to switch employers. These laws do not act immediately and exclusively on

                                  26   ERISA plans, and the existence of ERISA plans is not essential to these laws’ operation. Nor do

                                  27

                                  28   5
                                           The intended distinctions between these claims is not immediately apparent to the Court.
                                                                                         7
                                   1   they purport to govern or interfere with a central matter of plan administration or national

                                   2   uniformity in administration of such plans. See, e.g., Depot, 915 F.3d at 666–67 (finding no

                                   3   preemption of state law claims based on insurance companies’ alleged fraudulent and negligent

                                   4   misrepresentations about their ERISA plans to induce the employers to subscribe to the plans);

                                   5   Paulsen, 559 F.3d at 1082 (finding no preemption of employees’ state law claims against actuarial

                                   6   firm for professional negligence in certifying that ERISA plan was adequately funded).

                                   7          Similar claims have been found not preempted in other jurisdictions. See Stevenson v.

                                   8   Bank of New York Co., Inc., 609 F.3d 56, 59–61 (2d Cir. 2010) (state law claims for breach of

                                   9   contract, promissory estoppel, unjust enrichment, negligent misrepresentation, fraud, and tortious

                                  10   interference with contract based on oral and written representations concerning plaintiff’s benefits

                                  11   not preempted); Nat’l Sec. Sys., Inc. v. Iola, 700 F.3d 65, 84–85 (3rd Cir. 2012) (state law claims

                                  12   based on misrepresentations made prior to establishment of ERISA plans and that induced
Northern District of California
 United States District Court




                                  13   plaintiffs to participate in ERISA plans not preempted under § 1144(a)); Smith v. Texas Children’s

                                  14   Hosp., 84 F.3d 152 (5th Cir. 1996) (state law claims for fraudulent inducement and breach of

                                  15   contract based on misrepresentation that induced plaintiff to leave previous employment and join

                                  16   defendant’s employment not preempted); McCarthy v. Ameritech Publ’g, Inc., 763 F.3d 469 (6th

                                  17   Cir. 2014) (finding fraud-inducement claim not preempted because plaintiff did not seek to

                                  18   recover an ERISA plan benefit, but rather fair compensation for work performed); Thurman v.

                                  19   Pfizer, Inc., 484 F.3d 855, 860–65 (6th Cir. 2007) (state claims for fraudulent misrepresentation

                                  20   and innocent misrepresentation based on misrepresentation that induced plaintiff to accept

                                  21   employment and become member of pension plan not preempted under section 1144(a) or section

                                  22   1132(a)); Wilson v. Zoellner, 114 F.3d 713, 721 (8th Cir. 1997) (state law claim for negligent

                                  23   misrepresentation not preempted because it was directed to pre-plan tortious conduct);

                                  24   Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 991–92 (10th Cir. 1999)

                                  25   (fraudulent inducement claim not preempted because actions occurred before defendant became a

                                  26   fiduciary).

                                  27           Verizon principally relies on a line of cases that pre-dates the Supreme Court’s 1995

                                  28   Travelers decision, in which the Supreme Court revisited its prior efforts to define a workable
                                                                                         8
                                   1   scope for ERISA’s preemption clause. See Dkt. No. 16 at 6–7 (citing Metro. Life Ins. Co. v.

                                   2   Massachusetts, 471 U.S. 724 (1985); Pilot Life, 481 U.S. 31 (1987)); Dkt. No. 22, at 5, 8 (citing

                                   3   Olson v. Gen. Dynamics Corp., 960 F.2d 1418 (9th Cir. 1991); Davidian v. S. Cal. Meat Cutters

                                   4   Union & Food Emps. Benefit Fund, 859 F.2d 134 (9th Cir. 1988)). The Ninth Circuit has

                                   5   expressly acknowledged this shift in Supreme Court precedent. See Graham v. Balcor Co., 146

                                   6   F.3d 1052, 1054 (9th Cir. 1998) (“More recently, however, the [Supreme] Court has moved away

                                   7   from a literal reading of ‘relate to,’ towards a more narrow interpretation of the phrase and its

                                   8   preemptive scope.”). Verizon does not.6 The Court concludes that claims 2, 3, 4 and 6 are not

                                   9   expressly preempted under 29 U.S.C. § 1144(a).7 However, the Court does not conclude that the

                                  10   relief plaintiffs seek—which is not clearly pled—is a form of relief to which they would be

                                  11   entitled if their claims succeed.

                                  12                          b.      Claim 7
Northern District of California
 United States District Court




                                  13          Plaintiffs’ seventh claim for relief seeks a declaration that the releases plaintiffs signed are

                                  14   not enforceable against them by operation of California Civil Code § 1668. Dkt. No. 1 ¶¶ 78-84.

                                  15   Section 1668 states: “All contracts which have for their object, directly or indirectly, to exempt

                                  16   anyone from responsibility for his own fraud, or willful injury to the person or property of another,

                                  17   or violation of law, whether willful or negligent, are against the policy of the law.” In other

                                  18   words, the statute prohibits exculpation from concurrent or future torts, where at least one element

                                  19   of the tort occurs concurrently or after the signing of the contract. SI 59 LLC v. Variel Warner

                                  20   Ventures, LLC, 29 Cal. App. 5th 146, 152–53 (2018); see also Blankenheim v. E.F. Hutton & Co.,

                                  21   217 Cal. App. 3d 1463, 1472–73 (1990) (holding that a party may not contract away liability for

                                  22   negligent misrepresentation); Simmons v. Ratterree Land Co., 217 Cal. 201, 204 (1932) (“It is

                                  23   settled beyond doubt, manifestly on sound grounds of justice, that a seller cannot escape liability

                                  24   for his own fraud or false representations by the insertion of provisions such as are embodied in

                                  25
                                       6
                                  26    Verizon did not cite Olson or Davidian in its opening brief, but did so only in its reply brief,
                                       even though it contended at the hearing that these cases continue to represent controlling Ninth
                                  27   Circuit authority on the question of preemption.
                                       7
                                  28    Verizon did not move to dismiss on the ground that claims 2, 3, 4, and 6 fail to state a claim upon
                                       which relief may be granted.
                                                                                      9
                                   1   the contract of sale herein. . . . Fraud in the inducement of a contract vitiates the entire agreement

                                   2   and destroys that consent which is essential to the existence of a valid contract.”).

                                   3          As with plaintiffs’ state law misrepresentation claims, there is nothing about section 1668

                                   4   that acts immediately and exclusively on ERISA plans, and the existence of ERISA plans is not

                                   5   essential to the statute’s operation. Likewise, nothing in the statute governs or interferes with a

                                   6   central matter of plan administration or national uniformity in administration of such plans.

                                   7   Accordingly, claim 7 is not expressly preempted under 29 U.S.C. § 1144(a).

                                   8                          c.      Claims 1 and 5
                                   9          Plaintiffs’ first and fifth claims for breach of contract and promissory estoppel differ from

                                  10   plaintiffs’ misrepresentation claims. Dkt. No. 1 ¶¶ 41-46, 67-71. These claims plead that Verizon

                                  11   made certain representations about the terms of the Verizon severance plan, and plaintiffs now

                                  12   seek to enforce the terms as represented to them. However, it is not clear whether plaintiffs claim
Northern District of California
 United States District Court




                                  13   a contract or enforceable promise separate from the Verizon severance plan, or whether they assert

                                  14   that the existing plan must be enforced to produce the payment they claim they are owed. In any

                                  15   event, as currently pled, claims 1 and 5 appear to depend on the existence of an ERISA plan that

                                  16   includes severance benefits. Those claims are expressly preempted on that basis under 29 U.S.C.

                                  17   § 1144(a).8

                                  18                  2.      Section 1132(a) conflict preemption
                                  19          Having determined that claims 2, 3, 4, 6, and 7 are not expressly preempted under

                                  20   § 1144(a), the Court considers whether they are instead preempted under § 1132(a) as conflicting

                                  21   with ERISA’s nationwide civil enforcement scheme.

                                  22           ERISA provides for “a comprehensive civil enforcement scheme” designed “to provide a

                                  23   uniform regulatory regime over employee benefit plans.” Aetna Health Inc. v. Davila, 542 U.S.

                                  24   200, 208 (2004) (quoting Pilot Life, 481 U.S. at 54). Consequently, “any state-law cause of action

                                  25   that duplicates, supplements, or supplants the ERISA civil enforcement remedy conflicts with the

                                  26
                                  27   8
                                         Verizon did not move to dismiss on the ground that claims 1 and 5 fail to state a claim upon
                                  28   which relief may be granted. The Court notes, however, that claim 1 does not plead the terms of
                                       the alleged contract.
                                                                                      10
                                   1   clear congressional intent to make the ERISA remedy exclusive” and is barred by conflict

                                   2   preemption. Id. at 209. However, a state law claim is not preempted if it reflects “an attempt to

                                   3   remedy [a] violation of a legal duty independent of ERISA.” Depot, 915 F.3d at 668 (citing Aetna

                                   4   Health, 542 U.S. at 214). A state law claim is based on an independent legal duty when it is “in

                                   5   no way based on an obligation under an ERISA plan” and would exist regardless of whether an

                                   6   ERISA plan existed. Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 950

                                   7   (9th Cir. 2009).

                                   8          The duties implicated in plaintiffs’ state law fraudulent and negligent misrepresentation

                                   9   claims do not arise from any obligations under an ERISA plan, but rather from an independent

                                  10   duty not to intentionally or negligently make misrepresentations upon which a plaintiff relies in

                                  11   taking some action that ultimately results in injury. Depot, 915 F.3d at 667. That duty is

                                  12   independent of the duties ERISA imposes and would exist regardless of whether any ERISA plan
Northern District of California
 United States District Court




                                  13   existed. Id. “ERISA does not have an enforcement mechanism that regulates misrepresentations”

                                  14   such as the ones made during the parties’ employment negotiations, and plaintiffs’

                                  15   misrepresentation claims are not barred by conflict preemption. See id.

                                  16          With respect to plaintiffs’ seventh claim for declaratory relief under California Civil Code

                                  17   § 1668, that statute prohibits contracts that exempt a party from responsibility for fraud or willful

                                  18   injury to another as against the public policy that the statute embodies. Cal. Civ. Code § 1668.

                                  19   Section 1668 thus implicates an independent duty that exists irrespective of any ERISA plan.

                                  20          Accordingly, the Court finds that claims 2, 3, 4, 6, and 7 are not preempted under 29

                                  21   U.S.C. § 1132(a), as they do not seek any state law remedies that duplicate, supplement, supplant,

                                  22   or otherwise conflict with ERISA’s civil enforcement scheme.

                                  23          C.      Release of Claims
                                  24          As an independent basis for dismissal of this action, Verizon contends that plaintiffs’

                                  25   claims are barred as a matter of law because each executed a release of all claims against Verizon

                                  26   as a condition of receiving severance benefits. Plaintiffs opposed dismissal on this ground, citing

                                  27   California Civil Code § 1668. As discussed above, the Court may consider the releases without

                                  28   converting Verizon’s motion into a motion for summary judgment because the releases are
                                                                                         11
                                   1   properly considered part of plaintiffs’ own pleading. See supra Section III.A.

                                   2          Plaintiffs signed identical releases pursuant to which they released all claims to benefits or

                                   3   damages, including those under common law, relating to or arising out of plaintiffs’ employment

                                   4   or separation from employment with Verizon (with the exception of certain claims not relevant to

                                   5   or asserted in the action here). Dkt. No. 16-6 at 2–3; Dkt. No. 16-7 at 2–3. The releases expressly

                                   6   state: “I agree that I have no right to receive severance benefits or compensation other than the

                                   7   benefits and compensation described in Attachment A.” Dkt. No. 16-6 at 3; Dkt. No. 16-7 at 3.

                                   8   Plaintiffs do not dispute that, but for the purported operation of section 1668, the terms of the

                                   9   releases encompass all claims asserted in the complaint.

                                  10          As explained above, section 1668 prohibits a party from avoiding liability for concurrent

                                  11   or future torts involving its fraud or misrepresentation. See SI 59, 29 Cal. App. 5th at 152–53;

                                  12   Blankenheim, 217 Cal. App. 3d at 1472–73; see also Simmons, 217 Cal. at 204. For at least some
Northern District of California
 United States District Court




                                  13   of their claims, plaintiffs contend that Verizon made misrepresentations that induced plaintiffs to

                                  14   accept employment with Verizon. Dkt. No. 1 ¶¶ 4-6, 42-82. They contend that the releases they

                                  15   signed prior to accepting severance benefits should not be enforceable as to those claims because

                                  16   they were required to agree in advance to sign a release in the future as a condition of receiving

                                  17   future severance benefits. Dkt. No. 21 at 13. Plaintiffs do not plead facts supporting their

                                  18   contention that Verizon improperly required them to sign contracts releasing future claims of

                                  19   fraud. Rather, the complaint makes clear that plaintiffs did not sign the releases until they were

                                  20   offered severance benefits upon their termination from employment. At that time, they were

                                  21   aware of (1) Verizon’s severance cap provision, (2) the alleged misrepresentations Verizon had

                                  22   made about how severance payments would be calculated, and (3) the difference between the

                                  23   severance payments Verizon was offering and the payments plaintiffs believed they should have

                                  24   received. See Dkt. No. 1 ¶¶ 6, 80, 82. Plaintiffs signed the releases anyway. Critically, at the

                                  25   time they signed the releases, plaintiffs had obtained legal counsel who had been communicating

                                  26   on their behalf with Verizon regarding their severance benefits. Id. ¶ 80. Nothing in the

                                  27   complaint suggests that plaintiffs signed the releases in the circumstances prohibited by section

                                  28   1668, or that the releases are otherwise unenforceable.
                                                                                         12
                                   1            As to plaintiffs’ other claims, which do not depend on allegations that Verizon made

                                   2   misrepresentations, plaintiffs offer no explanation for how section 1668 relieves them of the terms

                                   3   of the releases. At the hearing, plaintiffs argued that they signed the severance releases under

                                   4   economic duress. The complaint, however, contains no factual allegations that support such a

                                   5   claim.

                                   6            For these reasons, the Court finds that all of plaintiffs’ claims are barred as a matter of law

                                   7   because they have released all such claims.

                                   8            D.     Leave to Amend
                                   9            If the Court determines that a complaint should be dismissed, it must then decide whether

                                  10   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  11   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  12   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”
Northern District of California
 United States District Court




                                  13   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  14   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                  15   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                  16   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  17   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  18   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  19   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  20   (9th Cir. 2008).

                                  21            On the present record, the Court cannot conclude that some or all of the deficiencies

                                  22   described above could not be cured by amendment, and for this reason the Court will afford

                                  23   plaintiffs leave to amend. However, the amended complaint should only assert claims for which

                                  24   plaintiffs have a Rule 11 basis.

                                  25   IV.      CONCLUSION
                                  26            For the foregoing reasons, the Court grants Verizon’s motion to dismiss as to all claims,

                                  27   with leave to amend. If plaintiffs choose to file an amended complaint, they must do so by May

                                  28   29, 2019.
                                                                                          13
                                   1         IT IS SO ORDERED.

                                   2   Dated: May 15, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 14
